Case 2:20-cv-00101-TPB-MRM Document 14 Filed 04/21/20 Page 1 of 7 PageID 181



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

ALYCE JOYCE,

              Plaintiff,

v.                                                Case No.: 2:20-cv-101-FtM-60MRM

HARTFORD INSURANCE
COMPANY OF THE MIDWEST,

             Defendant.
                                         /

    ORDER DENYING PLAINTIFF’S “AMENDED MOTION TO REMAND AND
              INCORPORATED MEMORANDUM OF LAW”

       This matter is before the Court on Plaintiff Alyce Joyce’s “Amended Motion to

Remand and Incorporated Memorandum of Law” filed on February 25, 2020.1 (Doc.

8). Defendant Hartford Insurance Company of the Midwest (“Hartford”) filed a

“Response in Opposition of Plaintiff’s Amended Motion to Remand and Incorporated

Memorandum of Law” on March 3, 2020. (Doc. 9). After reviewing the amended

motion, response, court file, and record, the Court finds as follows: Joyce’s motion is

due to be denied.

                                         Background

       This is an insurance dispute arising from damage sustained to Joyce’s home

during Hurricane Irma. (Doc. 3). At the time of loss, Joyce had an insurance policy



1 Plaintiff amended her motion to remand the same day it was originally filed to add
an additional exhibit. (Doc. 8). Both the initial motion and amended motion are
nearly identical. (Docs. 7; 8). As a result, the Court will deny Plaintiff’s initial motion
to remand (Doc. 7) as moot below.
Case 2:20-cv-00101-TPB-MRM Document 14 Filed 04/21/20 Page 2 of 7 PageID 182



with Hartford. (Id. at 1-2). Joyce reported the damage and provided Hartford with

a repair estimate totaling $57,897.81. (Docs. 3 at 3; 9-1 at 4). Hartford denied the

claim. (Doc. 3 at 3).

      On November 12, 2019, Joyce sued Hartford for breach of contract in Florida

state court for an unspecified amount of damages. (Docs. 1-1; 3). On December 30,

2019, Joyce sent Hartford a Civil Remedy Notice (“CRN”) demanding $91,005.17 in

insurance benefits. (Doc. 8-1 at 1-4; 9-1 at 1-3). Hartford again denied the claim.

(Doc. 9-1 at 3-5). It sent Joyce a request for production seeking, among other

things, a copy of the repair estimate. (Doc. 1-4 at 67-76). Joyce provided a copy of

the estimate to Hartford on January 14, 2020, which delineated the costs of repair

totaling $91,005.17. (Doc. 1-6 at 10-18).

      Hartford removed the case to this Court on February 13, 2020. (Doc. 1).

Joyce now moves to remand because Hartford did not remove the case within thirty

days of receiving its CRN seeking $91,005.17 on December 30, 2019. (Doc. 8).

Hartford counters removal was not available until it received Joyce’s discovery

response on January 14, 2020, attaching the $91,005.17 repair estimate for the first

time.2 (Doc. 9).




2Hartford asserts it received the estimate on January 16, 2020, but the record
reflects Joyce sent the discovery response on January 14, 2020. (Docs. 1-4 at 67-76;
9). Hartford’s mistake does not affect the Court’s analysis because removal would
be timely under either date.


                                     Page 2 of 7
Case 2:20-cv-00101-TPB-MRM Document 14 Filed 04/21/20 Page 3 of 7 PageID 183



                                      Legal Standard

      Federal courts have diversity jurisdiction over a matter if the amount in

controversy exceeds $75,000, exclusive of interests and costs, and there is complete

diversity of citizenship among the parties. See 28 U.S.C. § 1332(a); Morrison v.

Allstate Indem. Co., 228 F.3d 1255, 1261 (11th Cir. 2000). Under 28 U.S.C. § 1446,

a defendant may remove a case to federal court. The removing defendant bears the

burden of establishing federal jurisdiction by a preponderance of the evidence. See

Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001).

      Removal has procedures. Under 28 U.S.C. § 1446(b)(1), a defendant may

remove a case by filing a notice of removal within thirty days of receipt of the initial

pleading. If the case is not removable based on the initial pleading, a defendant

may remove “within 30 days after receipt by the defendant through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3) (emphasis added). When assessing removal

based on a later received paper, “the court considers the document . . . and

determines whether that document and the notice of removal unambiguously

establish federal jurisdiction.” Id. at 1214.

                                          Analysis

      As an initial matter, it is important to note that the parties do not dispute

that diversity jurisdiction exists. (Docs. 8 at 1; 9 at 2). And the Court agrees.

Instead, the parties disagree as to the date Hartford first learned the amount-in-




                                      Page 3 of 7
Case 2:20-cv-00101-TPB-MRM Document 14 Filed 04/21/20 Page 4 of 7 PageID 184



controversy was satisfied in order to trigger removal. Joyce argues Hartford knew

on December 30, 2019, that the amount in controversy exceeded $75,000 because it

demanded $95,005.17 in the CRN. (Doc. 8 at 2-3). As such, Joyce urges the Court

to remand this action because Hartford’s removal – filed on February 13, 2020 – is

untimely. (Id.). Hartford claims the CRN did not provide sufficient information for

it to ascertain the amount-in-controversy and so removal was not available until it

received the repair estimate from Joyce on January 14, 2020. (Doc. 9 at 2-6). The

Court agrees with Hartford.

      Generally, “CRNs are not sufficient evidence of the amount in controversy

unless there is also specific information to support the amount demanded in the

CRN.” Collins v. GEICO Gen. Ins. Co., No. 8:16-cv-280-T-24MAP, 2016 WL 890089,

at *2 (M.D. Fla. Mar. 9, 2016) (collecting cases). Here, Joyce’s CRN made the

following blanket statement: “[t]o remedy this civil remedy notice, Hartford must

immediately tender the full amount of insurance benefits owed to the Insureds in

the amount of $91,005.17, less the applicable deductible.” (Docs. 8-1 at 4; 9-1 at 3).

The CRN did not refer to specific property damage, explain financial estimates for

the repairs, or provide any information to support the amount demanded. (Docs. 8-

1 at 3-4; 9-1 at 2-3). The CRN, without more, did not establish a basis for removal.

See Houston v. Garrison Property & Cas. Ins. Co., No. 8:14–cv–01944–EAK–MAP,

2014 WL 6469608, at *3 (M.D. Fla. Nov. 17, 2014) (concluding that the plaintiffs’

CRNs demanding the policy limit that exceeded $75,000, plus demand letters

detailing $56,255.17 in medical bills, could not establish diversity jurisdiction); Beal




                                      Page 4 of 7
Case 2:20-cv-00101-TPB-MRM Document 14 Filed 04/21/20 Page 5 of 7 PageID 185



v. State Farm Automobile Ins. Co., 3:12–cv–703–J–12JBT, 2012 WL 4049516, at *2-

3 (M.D. Fla. Sept. 12, 2012) (holding that the plaintiffs’ CRNs demanding the policy

limit that exceeded $75,000, plus demand letters detailing damages totaling less

than $75,000, could not establish diversity jurisdiction).

       Joyce responds by pointing to Mead v. Ids Prop. Cas. Ins. Co., No. 8:13-CV-

2206-T-24AEP, 2013 WL 12157838, at *4 (M.D. Fla. Nov. 26, 2013). In Mead,

plaintiffs argued three communications – a pre-suit demand letter, a pre-suit CRN,

and a post-suit CRN – established that the amount-in-controversy exceeded

$75,000. Id. at *4. The court held the post-suit CRN, which contained a detailed

medical opinion about the cost of plaintiff’s future medical procedures, apprised

defendant that plaintiffs were seeking damages in excess of $75,000, particularly

when read in the context of the other communications. Id. at *5-6.

      Here, unlike the detailed CRN in Mead, Joyce’s CRN has no information

showing how her damages amount to almost $100,000. As mentioned above, the

CRN provided no accounting about the work necessary to repair her roof and lanai

enclosure. (Docs. 8-1 at 3-4; 9-1 at 2-3). While Joyce demanded a specific number to

satisfy her claim (down to the penny), the amount was not supported by any

concrete information to show by a preponderance of the evidence that the amount-

in-controversy was met. See Collins, 2016 WL 890089 at *3 (finding a CRN

containing conclusory allegations was insufficient to satisfy the amount-in-

controversy). What is more, the only pre-suit communication received by Hartford

led it to believe that Joyce was seeking less than $60,000 to repair her home. (Doc.




                                      Page 5 of 7
Case 2:20-cv-00101-TPB-MRM Document 14 Filed 04/21/20 Page 6 of 7 PageID 186



9-1 at 4). Even considering both the pre-suit estimate of $57,897.81 and post-suit

CRN together, the information was insufficient to set forth the jurisdictional

minimum. For these reasons, the CRN could not trigger the thirty-day removal

period.

      Considering the above, the remaining issue before the Court is whether the

repair estimate sent to Hartford on January 14, 2020 amounts to “other paper” from

which Hartford first learned the case was removable. (Doc. 1-6 at 10-18). The

answer is yes. Joyce sent the repair estimate to Hartford in response to a request

for production. (Id.). Discovery documents are considered “other paper” under the

removal statute. See, e.g., Lee v. Altamil Corp., 457 F. Supp. 979, 981 (M.D. Fla.

1978) (“It is well-settled that discovery documents may be ‘other paper’ within the

meaning of 28 U.S.C. § 1446(b)[.]”) (citations omitted); see also Lowery v. Ala. Power

Co., 483 F.3d 1184, 1213 n.62 (11th Cir. 2007) (finding discovery responses qualify

as “other paper”). The estimate outlined the various charges and necessary repair

items needed to fix Joyce’s roof and lanai enclosure, which exceeded $75,000. (Id.).

This information opened the door for Hartford to properly remove the case to federal

court. It got the estimate on January 14, 2020 and removed by February 13, 2020.

This removal is timely.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

          1. Plaintiff Alyce Joyce’s “Amended Motion to Remand and Incorporated

             Memorandum of Law” (Doc. 8) is DENIED.




                                     Page 6 of 7
Case 2:20-cv-00101-TPB-MRM Document 14 Filed 04/21/20 Page 7 of 7 PageID 187



         2. Plaintiff   Alyce   Joyce’s   “Motion   to   Remand   and   Incorporated

               Memorandum of Law” (Doc. 7) is DENIED AS MOOT.

      DONE and ORDERED in Chambers in Fort Myers, Florida, this 21st day of

April, 2020.




                                          TOM BARBER
                                          UNITED STATES DISTRICT JUDGE


Copies: All Parties of Record




                                     Page 7 of 7
